                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

                                            §
UNITED STATES OF AMERICA                    §
                                            §
v.                                          §    Case No. 6:20-cr-52-JDK
                                            §
RAMIRO ORTIZ PEREZ                          §
                                            §

                              MEMORANDUM OPINION
       On May 4, 2021, the Court sentenced Defendant Ramiro Ortiz Perez for

 violating 18 U.S.C. § 922(g)(5)(A). The Court also sustained an objection raised by

 the Government to the Presentence Investigation Report (PSR). This Order explains

 the reasons for the Court’s ruling on the objection.

 I.    BACKGROUND

       As stated in the PSR, on the night of the incident in question, Defendant drove

 his truck to a restaurant to collect a debt from Justino Betancourt. Defendant’s wife

 testified that Perez sold cocaine and she “believed [the debt] was from the sale of

 cocaine.” Docket No. 39 at ¶ 12. This is the same truck in which Defendant’s wife

 would sometimes “place illegal narcotics” to aid Defendant in drug trafficking. Id.

 Betancourt’s friend, who was present at the restaurant, similarly testified that

 Defendant accused Betancourt of owing him money and indicated he had a handgun

 in his waistband. Id. at ¶ 10. After displaying his firearm, Defendant drove home,

 went inside, and then returned to his truck, where he was sitting when Betancourt

 arrived. Id. at ¶¶ 10, 12.




                                            1
      A confrontation occurred, Defendant shot Betancourt at least once, and

Betancourt later died. Id. at ¶ 10. Defendant left the scene. Id. at ¶ 9. Upon

execution of a state search warrant, law enforcement discovered firearms—but not

drugs or drug paraphernalia—in Defendant’s bedroom. Id. at ¶¶ 8, 22. State police

issued an arrest warrant for Defendant for the charge of murder.           Id. at ¶ 16.

Defendant voluntarily surrendered. Id. Upon determining that the shooting was an

act of self-defense, the state declined to prosecute. Id. at ¶ 39. Defendant, who is

present in the United States illegally, was then indicted by a Federal Grand Jury for

violating 18 U.S.C. § 922(g)(5)(A), Possession of a Firearm and Ammunition by a

Prohibited Person. Id. at ¶¶ 1–2.

      Defendant later pleaded guilty to the federal charge. Docket No. 29 at ¶ 2. In

the plea agreement, the parties stipulated to: (1) a base offense level of 14 pursuant

to U.S.S.G. § 2K2.1(a)(6)(A) because Defendant was a prohibited person at the time

of the offense, (2) a two-level increase pursuant to § 2K2.1(b)(1)(A) because Defendant

possessed three firearms, (3) a four-level increase pursuant to § 2K2.1(b)(6)(B)

because Defendant possessed the firearm in connection with another felony offense,

that is, drug trafficking, and (4) a reduction of three levels for acceptance of

responsibility under § 3E1.1. Id. at ¶ 5. The plea agreement noted that the Court is

not bound by these stipulations. Id.

      U.S. Probation prepared an initial PSR, which likewise calculated the base

offense level as 14, increased Defendant’s offense level by two because of the three

firearms involved, and decreased Defendant’s offense level by a total of three points




                                          2
for acceptance of responsibility. Docket No. 36 at ¶¶ 21–22, 29–30. But Probation

declined to increase Defendant’s offense level by four for the firearm’s usage “in

connection with” another felony offense. Id. at ¶ 23. Based on a total offense level of

13 and a criminal history category of I, the initial PSR stated that the advisory

guideline imprisonment range for Defendant was 12 to 18 months. Id. at ¶ 58.

        On February 12, 2021, the Government filed a written objection to the initial

PSR. Docket No. 37. The Government objected to Probation’s failure to apply the

four-level enhancement for the firearm’s usage “in connection with” another felony

offense under U.S.S.G. § 2K2.1(b)(6). Id. at 2. Defendant responded, arguing that

“the exclusion of the four-level adjustment is appropriate as stated by probation in

the PSR[,]” while admitting that “during plea negotiations with the Government,

counsel agreed that although the connection between possession of the firearm in the

commission of another felony offense was tenuous, there was sufficient information

to subject Mr. Ortiz Perez to the four-level adjustment.” Docket No. 38 at 2.

        Having reviewed the PSR, the parties’ briefing, and the relevant case law, the

Court    concludes   that   the   four-level       enhancement   pursuant   to   U.S.S.G.

§ 2K2.1(b)(6)(B) is applicable in this case.

II.     LEGAL STANDARD

        Per the Sentencing Guidelines, courts must “apply the ‘in connection with’

enhancement if possession of a firearm ‘facilitated . . . or had the potential of

facilitating’ another felony offense.” United States v. Pimpton, 589 Fed. App’x 692,

694 (5th Cir. 2014) (per curiam) (quoting U.S.S.G. § 2k2.1, cmt. n.14(A)). “Whether




                                               3
defendant possessed a firearm in connection with another felony for purposes of

§ 2K2.1(b)(6)(B) is a factual finding.” United States v. Johnson, 760 Fed. App’x 261,

263 (5th Cir. 2019) (per curiam) (citing United States v. Coleman, 609 F.3d 699, 708

(5th Cir. 2010)). “The Government must establish this requisite connection by a

preponderance of the evidence, and the issue is one of fact for the district court.”

Pimpton, 589 Fed. App’x at 694; see also Gray v. United States, 3:13-cv-3542-L, 2014

WL 1724444, at *4 (N.D. Tex. Apr. 30, 2014).

       Application of the Sentencing Guidelines to the established facts is a question

of law. United States v. Jones, 752 F.3d 1039, 1040 (5th Cir. 2014) (citing United

States v. Stoker, 706 F.3d 643, 645–46 (5th Cir. 2013)). “[A]t sentencing, a district

court must rule on any objection to the PSR[.]” United States v. King, 773 F.3d 48, 52

(5th Cir. 2014) (citing FED. R. CRIM. P. 32(i)(3)(B)).


III.   ANALYSIS

       In the initial and final PSRs, Probation declined to apply § 2K2.1(b)(6)(B)’s

four-level enhancement because, after reviewing the Government’s discovery,

Probation was “of the opinion there is no nexus between the firearm possessed by the

defendant on July 3, 2020, and any drugs the defendant may have possessed at any

point prior to that date.” Docket Nos. 36 at ¶ 61; 39 at ¶ 61. The Government

objected, arguing that, while the four-level enhancement applies when a firearm is

found “in close proximity to drugs, drug-manufacturing materials, or drug

paraphernalia” pursuant to Note 14(B)(ii), courts have found that “‘close proximity’




                                            4
is not the only circumstance under which the increase applies.” Docket No. 37 at 2–

4.

         Under U.S.S.G. § 2K2.1(b)(6)(B), a four-level enhancement is applicable if the

defendant “used or possessed any firearm or ammunition in connection with another

felony offense; or possessed or transferred any firearm or ammunition with

knowledge, intent, or reason to believe that it would be used or possessed in

connection with another felony offense[.]”                U.S.S.G. § 2K2.1(b)(6)(B).         The U.S.

Sentencing Commission’s Application Note 14 explains that § 2K2.1(b)(6)(B)’s four-

level enhancement generally applies if “the firearm or ammunition facilitated, or had

the potential of facilitating, another felony offense or another offense, respectively.”

§ 2K2.1(b)(6)(B) cmt. n.14(A). 1 And, “in the case of a drug trafficking offense in which

a firearm is found in close proximity to drugs, drug-manufacturing materials, or drug

paraphernalia[,]” the four-level enhancement applies because “the presence of the

firearm has the potential of facilitating another felony offense or another offense,

respectively.” Id. cmt. n.14(B)(ii).

         Based upon the undisputed facts in the PSR, the Court finds that Defendant’s

firearm facilitated another felony offense, namely drug trafficking.                     As the PSR

stated, Defendant used his firearm when collecting a debt purportedly owed by

Justino Betancourt.           Docket No. 39 at ¶ 10.          Defendant’s wife, who sometimes

assisted Defendant in drug trafficking, believed the debt was a drug debt, incurred


1   The commentary, which interprets and explains the Sentencing Guidelines, is “authoritative unless
    it violates the Constitution or a federal statute, or is inconsistent with, or a plainly erroneous
    reading of, that guideline.” United States v. Roussel, 705 F.3d 184, 195 n.9 (5th Cir. 2013) (quoting
    Stinson v. United States, 508 U.S. 36, 38 (1993)).


                                                    5
by a cocaine sale. Id. at ¶ 12. The conflict between Defendant and Betancourt

ultimately resulted in Defendant’s discharging his firearm, shooting Betancourt at

least once.     Id. at ¶ 10.   Defendant’s truck, moreover, was central to his drug-

trafficking operation: his wife sometimes placed illegal narcotics in the vehicle for

distribution, he drove the truck—while armed—to collect the debt, and was waiting—

armed—in the truck when Betancourt arrived at his home and fighting erupted. Id.

at ¶¶ 10, 12.

      The Court’s finding is bolstered by the parties’ plea agreement (Docket No. 29),

in which they expressly agree that a “four-level increase pursuant to § 2K2.1(b)(6)(B)”

applies to Defendant’s case because “the defendant possessed the firearm in

connection with another felony offense, that is, drug trafficking[.]” Docket No. 29

at ¶ 5(b)(2). As defense counsel stated in responding to the Government’s objection

to the PSR: “In complete candor with the Court, it should be reiterated that during

plea negotiations with the Government, counsel agreed that although the connection

between possession of the firearm in the commission of another felony offense was

tenuous, there was sufficient information to subject Mr. Ortiz Perez to the four-level

adjustment.” Docket No. 38 at 2.

      The Court’s finding is also supported by the Fifth Circuit’s recent application

of Note 14(A) when evidence linked a defendant’s firearm to his vehicle and linked

the vehicle to drug sales. United States v. White, 842 Fed. App’x 894, 900–01 (5th

Cir. 2021) (per curiam). In White, the court affirmed the application of the four-level

enhancement under § 2K2.1(b)(6)(B) because “the firearm was found in [the




                                            6
defendant’s] vehicle” and “the PSR clearly states that [the defendant] traveled to both

of the arranged drug sales” in the vehicle. Id. (citing U.S.S.G. § 2K2.1, cmt. n.14(A)).

Similarly, here, the evidence links both Defendant Perez’s firearm and his drug

transactions to his truck.

       Defendant argues that the enhancement should not apply because no drugs or

related materials were found on his person, in his truck, or inside his home. Docket

No. 38 at 3–5.   Defendant cites Note 14(B)(ii), which provides that § 2k2.1(6)(B)

applies “in the case of a drug trafficking offense in which a firearm is found in close

proximity to drugs, drug-manufacturing materials, or drug paraphernalia.” U.S.S.G.

§ 2K2.1, cmt. n.14(B)(ii); see Docket No. 38 at 2. The Fifth Circuit, however, has held

that Note 14(B)(ii) is “one way in which a gun can facilitate a drug trafficking offense,

[but] not the only way.” United States v. Caldwell, 770 Fed. App’x 175, 177 (5th Cir.

2019) (per curiam); accord White, 842 Fed. App’x at 901. Because, as stated above,

the evidence indicates that Defendant’s firearm “facilitated, or had the potential of

facilitating” drug trafficking, the Court accepts the parties’ Plea Agreement,

including the application of the four-level enhancement under § 2k2.1(6)(B).

III.   CONCLUSION

       In sum, the Court sustained the Government’s objection and applied the four-

level enhancement as provided by U.S.S.G. § 2k2.1(6)(B). This resulted in a total

offense level of 17 and a criminal history category of I, which provided for an advisory

guideline range of 24 to 30 months’ imprisonment. After consulting the factors set




                                           7
forth in 18 U.S.C. § 3553(a), the Court sentenced Defendant to 30 months’

imprisonment and three years of supervised release.

         So ORDERED and SIGNED this 6th day of May, 2021.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE




                                        8
